

116 HR 4632 IH: Better Transparency in Information for Medicare Beneficiaries Act of 2019
U.S. House of Representatives
2019-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4632IN THE HOUSE OF REPRESENTATIVESOctober 11, 2019Mr. Kind (for himself, Ms. Davids of Kansas, and Mr. Butterfield) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to require the Secretary of Health and Human
			 Services to disseminate to part D subsidy eligible individuals information
			 comparing the premiums under LIS benchmark plans for such individuals.
	
 1.Short titleThis Act may be cited as the Better Transparency in Information for Medicare Beneficiaries Act of 2019. 2.Dissemination to Medicare part D subsidy eligible individuals of information comparing premiums of certain prescription drug plansSection 1860D–1(c)(3) of the Social Security Act (42 U.S.C. 1395w–101(c)(3)) is amended by adding at the end the following new subparagraph:
			
				(C)Information on premiums for subsidy eligible individuals
 (i)In generalFor plan year 2022 and each subsequent plan year, the Secretary shall disseminate to each subsidy eligible individual (as defined in section 1860D–14(a)(3)) information under this paragraph comparing premiums that would apply to such individual for prescription drug coverage under LIS benchmark plans, including, in the case of an individual enrolled in a prescription drug plan under this part, information that compares the premium that would apply if such individual were to remain enrolled in such plan to premiums that would apply if the individual were to enroll in other LIS benchmark plans.
 (ii)LIS benchmark planFor purposes of clause (i), the term LIS benchmark plan means, with respect to an individual, a prescription drug plan under this part that is offered in the region in which the individual resides and—
 (I)that provides for a premium that is not more than the low-income benchmark premium amount (as defined in section 1860D–14(b)(2)) for such region; or
 (II)with respect to which the premium would be waived as de minimis pursuant to section 1860D–14(a)(5) for such individual..
		